Case 9:20-cv-80987-BB Document 7 Entered on FLSD Docket 08/24/2020 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 20-80987-CV-BLOOM
                                          17-80095-CR-BLOOM


 WILLIE JUSTIN DAWKINS,

        Plaintiff,

 v.

 UNITED STATES OF AMERICA,

       Defendant.
 ______________________________/

                                                ORDER

        THIS CAUSE is before the Court on Movant’s pro se Motion Under 18 U.S.C. § 2255 to

 Vacate, Set Aside, or Correct Sentence, ECF No. [1], accompanied by a Memorandum of Law, ECF

 No. [1-2]. The Government filed a Response, ECF No. [6], and the Movant has not replied. The

 Court has reviewed the parties’ submissions, the record in the case, the applicable law, and is

 otherwise duly advised. For the following reasons, the Motion is denied.

 I.     BACKGROUND

        “In December of 2017, a federal grand jury charged [Movant] with five counts of distributing

 a substance containing heroin and fentanyl, one count of distributing a substance containing heroin,

 one count of distributing a substance containing fentanyl, one count of distributing a substance

 containing a fentanyl analogue, and one count of possessing a firearm as a felon.” United States v.

 Dawkins, 773 F. App’x 543, 544 (11th Cir. 2019) (per curiam) (citations omitted).1




 1
  Movant’s underlying criminal case is Case No. 17-cr-80095. Citations to the criminal docket are denoted
 “CR ECF No.”
Case 9:20-cv-80987-BB Document 7 Entered on FLSD Docket 08/24/2020 Page 2 of 10
                                                                     Case No. 20-80987-CV-BLOOM


        Movant “pled guilty to seven of the eight drug counts.” Id; see also Plea Colloquy Tr., CR

 ECF No. [106]. Movant proceed to trial on Count 8 — knowing and intentional distribution of a

 controlled substance in violation of 21 U.S.C. section 841(a)(1) and 18 U.S.C. section 2 — and

 Count 9 — knowing possession of a firearm by a person previously convicted of a crime punishable

 by imprisonment for a term exceeding one year in violation of 18 U.S.C. section 922(g)(1), 924(e)

 and 2 — of the Superseding Indictment, CR ECF No [45]; see also Dawkins, 773 F. App’x at 544.

 The jury returned guilty verdicts on both Counts. Verdict, CR ECF No. [74].

        The Presentence Investigation Report (PSI) determined that Movant was an armed career

 criminal under the Armed Career Criminal Act, 18 U.S.C. § 924(e), because he had previously been

 convicted under Florida law of possession of cocaine with intent to sell, aggravated assault with a

 deadly weapon, and robbery. The PSI also concluded that, based on these same convictions, Movant

 was a career offender under the advisory guidelines.

        Movant filed objections to the PSI, arguing that his Florida robbery conviction did not qualify

 as a predicate felony for either the ACCA enhancement or the career offender enhancement. CR

 ECF No. [88]. The Court determined Movant was subject to both enhancements and sentenced him

 to 210 months of imprisonment. See Judgment, CR ECF No. [96].

        Movant appealed. On May 15, 2019, the Eleventh Circuit issued an opinion affirming his

 sentence. See generally Dawkins, 733 F. App’x 543.

 II.    LEGAL STANDARD

        A prisoner is entitled to relief under section 2255 if “the sentence was imposed in violation

 of the Constitution or laws of the United States, or that the court was without jurisdiction to impose

 such sentence, or that the sentence was in excess of the maximum authorized by law, or is otherwise

 subject to collateral attack.” See 28 U.S.C. § 2255(a). If a court finds that a claim under section 2255



                                                    2
Case 9:20-cv-80987-BB Document 7 Entered on FLSD Docket 08/24/2020 Page 3 of 10
                                                                     Case No. 20-80987-CV-BLOOM


 is meritorious, the court shall vacate the judgment and discharge the petitioner, grant a new trial, or

 correct the sentence. Id. To avoid procedural default on a section 2255 claim, “a defendant generally

 must advance an available challenge to a criminal conviction or sentence on direct appeal or else the

 defendant is barred from presenting that claim in a section 2255 proceeding.” McKay v. United

 States, 657 F.3d 1190, 1196 (11th Cir. 2011) (quoting Lynn v. United States, 365 F.3d 1225, 1234

 (11th Cir. 2004)). A procedural default may be excused if the defendant can demonstrate (1) cause

 and prejudice or (2) actual innocence. Bousley v. United States, 523 U.S. 614, 622 (1998).

 III.    DISCUSSION

         A. The merits of the Motion

         In his timely-filed Motion, Movant alleges he is “actually, factually, and legally innocent

 pursuant to United States v. Rehaif, 139 S. Ct. [2191] (2019) of his 18 U.S.C. [sections] 922(g)(1)

 and 924(3) conviction.” ECF No. [1-2] at 3 (italics added). Under Rehaif , “in a prosecution under .

 . . [section] 922(g) . . . , the Government must prove both that the defendant knew he possessed a

 firearm and that he knew he belonged to the relevant category of persons barred from possessing a

 firearm.” 139 S. Ct. at 2200. To support his Rehaif claim, Movant claims the Government and/or

 the Court (1) incorrectly informed the jury that “the possession element was the only element that

 needed to be proven”; and (2) unlawfully omitted the “status element from [Movant’s] indictment

 and jury instructions[.]” ECF No. [1-2] at 4. Movant argues the rule in Rehaif applies to his case

 retroactively. See id. at 5.

         The Government opposes the Motion on three grounds, arguing: (1) “Movant’s argument is

 procedurally barred because he did not raise his claim during trial or on appeal[,]” (2) “the Supreme

 Court’s decision in Rehaif, is not retroactive and is inapplicable to [section] 2255 claims[,]” and (3)

 “the [Motion] is meritless because there was ample evidence to support Movant’s knowledge of his



                                                   3
Case 9:20-cv-80987-BB Document 7 Entered on FLSD Docket 08/24/2020 Page 4 of 10
                                                                     Case No. 20-80987-CV-BLOOM


 prohibited status, including his own stipulation before the jury to being a convicted felon.” ECF No.

 [6] at 1.

         As a preliminary matter, the record contradicts Movant’s claim that the Court instructed the

 jury on only one element of his section 922(g) offense. At the conclusion of Defendant’s and the

 Government’s cases, the Court instructed the jury on the possession-of-a-firearm offense as follows:

         Possession of a firearm by a convicted felon been convicted of a felony offense to
         possess a firearm in or affecting interstate or foreign commerce. The Defendant can
         be found guilty of this crime only if all the following facts are proved beyond a
         reasonable doubt: Number one, the Defendant knowingly possessed a firearm in or
         affecting interstate or foreign commerce; and two, before possessing the firearm,
         the Defendant had been convicted of a felony, a crime punishable by
         imprisonment for more than one year.

 Jan. 23, 2018 Trial Tr., ECF No. [108] at 173:17–174:1 (emphasis added).

         The Court now turns to the Government’s arguments and first addresses the procedural bar.

 “A claim not raised on direct appeal is procedurally defaulted unless the petitioner can establish

 cause and prejudice for his failure to assert his claims on direct appeal.” McCoy v. United States,

 266 F.3d 1245, 1258 (11th Cir. 2001) (citation omitted). “This rule generally applies to all claims,

 including constitutional claims.” Lynn v. United States, 365 F.3d 1225, 1234 (11th Cir. 2004) (per

 curiam) (citations omitted). “A defendant can avoid a procedural bar only by establishing one of the

 two exceptions to the procedural default rule.” Id. “Under the first exception, a defendant must show

 cause for not raising the claim of error on direct appeal and actual prejudice from the alleged error.”

 Id. (citations omitted). Under the second exception, the defendant must show that he is “actually

 innocent.” Id. at 1234-35 (citing cases).

         “The ‘cause’ excusing the procedural default must result from some objective factor external

 to the defense that prevented the prisoner from raising the claim and which cannot be fairly

 attributable to his own conduct.” McCoy v. Newsome, 953 F.2d 1252, 1258 (11th Cir. 1992) (citation



                                                   4
Case 9:20-cv-80987-BB Document 7 Entered on FLSD Docket 08/24/2020 Page 5 of 10
                                                                    Case No. 20-80987-CV-BLOOM


 omitted). A movant may show cause “where a constitutional claim is so novel that its legal basis is

 not reasonably available to counsel[.]” Reed v. Ross, 468 U.S. 1, 16 (1984). “In contrast, a claim is

 not novel when counsel made a conscious choice not to pursue the claim on direct appeal because

 of perceived futility, or when the building blocks of the claim were available to counsel.” United

 States v. Bane, 948 F.3d 1290, 1297 (11th Cir. 2020) (citations omitted). Furthermore, “[a]ttorney

 error [during an appeal on direct review] that constitutes ineffective assistance of counsel is cause

 [to excuse a procedural default].” Coleman v. Thompson, 501 U.S. 722, 753-54 (1991); see also

 Martinez v. Ryan, 566 U.S. 1, 11 (2012) (citations omitted).

        As noted, Movant argues his sentence was illegal under Rehaif, 139 S. Ct. 2191. In Rehaif,

 the Supreme Court held a conviction under section 922(g) requires the Government show both that

 the defendant knew he possessed a firearm and that he knew he belonged to a category of persons

 barred from possessing a firearm. See id. at 2195–2200.

        The Government emphasizes Movant “stipulated to his felon status at trial and . . . never

 assert[ed] his knowledge issue now asserted for the first time on collateral review.” ECF No. [6] at

 5. Although Movant’s case preceded Rehaif — meaning Rehaif was not available precedent at the

 time of Movant’s appeal — the Government is correct Movant could have, but did not, raise legal

 argument at issue in Rehaif on direct appeal See id. at 5.

        The Government relies on Gayle v. United States, No. 19-CV-62904, 2020 WL 4339359, at

 *4 (S.D. Fla. July 28, 2020), which the Court finds instructive. In Gayle, the movant—like Movant

 here—raised a knowledge-of-status argument based on Rehaif. See id. at *2. The Court found the

 claim procedurally barred even though it might have been futile at time of the movant’s direct appeal,

 which also preceded Rehaif, explaining: “prior to Rehaif, courts routinely examined issues involving

 a knowledge-of-status requirement. As such, [the m]ovant’s claim is not a new legal issue and does



                                                   5
Case 9:20-cv-80987-BB Document 7 Entered on FLSD Docket 08/24/2020 Page 6 of 10
                                                                     Case No. 20-80987-CV-BLOOM


 not fall under the novelty exception. As such, [the m]ovant cannot establish ‘cause’ for the

 procedural default.” Id. at *4 (internal citations omitted).

         As in Gayle, Movant’s Rehaif claim is not novel because the issue it presents was repeatedly

 and thoroughly litigated in the courts of appeals for decades. See Bousley, 523 U.S. at 622 (finding

 a claim was not novel because, “at the time of petitioner’s plea, the Federal Reporters were replete

 with cases involving [the same] challenge[]” (citation omitted)); see also Geter v. United States, 534

 F. App’x 831, 836 (11th Cir. 2013) (per curiam) (“It is well-settled that an attorney’s failure to

 anticipate a change in the law will not support a claim of ineffective assistance of appellate counsel.”

 (citing cases)).

         Furthermore, while an attorney’s errors on direct review may provide cause to excuse a

 procedural default, appellate counsel reasonably could have concluded that the issues he raised on

 appeal were stronger. See generally Davila v. Davis, 137 S. Ct. 2058, 2067 (2017) (“Declining to

 raise a claim on appeal . . . is not deficient performance unless that claim was plainly stronger than

 those actually presented to the appellate court.” (citation omitted)). Eleventh Circuit precedent

 foreclosed both the Rehaif claim and the claims that counsel raised. See Dawkins, 773 F. App’x at

 545–46 (rejecting the movant’s challenges to his designation as an armed career criminal and career

 offender based on binding precedent); United States v. Jackson, 120 F.3d 1226, 1229 (11th Cir.

 1997) (holding in 1997 that, under section 922(g), the government did not have to prove that the

 defendant knew he was a felon). Therefore, Movant cannot show that the Rehaif claim would have

 been plainly stronger than the claims counsel raised. Similarly unavailing is the argument that

 counsel deficiently failed to assert the Rehaif claim because it only could have increased movant’s

 chances of success. See Jones v. Barnes, 463 U.S. 745, 753 (1983) (“A brief that raises every




                                                    6
Case 9:20-cv-80987-BB Document 7 Entered on FLSD Docket 08/24/2020 Page 7 of 10
                                                                      Case No. 20-80987-CV-BLOOM


 colorable issue runs the risk of burying good arguments — those that[] . . . ‘go for the jugular[.]’”

 (citation omitted)).

        Finally, to the extent Movant alleges the omission of the status element from the Indictment

 was a jurisdictional defect, this argument fails. See United States v. Stokeling, 798 F. App’x 443,

 446 (11th Cir. 2020) (per curiam) (“Rehaif clarified that a defendant’s knowledge of his status as a

 felon is an element of the offense of being a felon in possession of a firearm, . . . but the omission of

 a mens rea element from an indictment does not divest the district court of subject matter jurisdiction

 to adjudicate a criminal case.” (citation omitted).

        Nor has movant shown actual innocence. “To establish actual innocence, [Movant] must

 demonstrate that, in light of all the evidence, it is more likely than not that no reasonable juror would

 have convicted him.” Bousley, 523 U.S. at 623 (citation and internal quotation marks omitted).

 “[A]ctual innocence means factual innocence, not mere legal insufficiency.” Id. (citation and internal

 quotation marks omitted). Thus, “[t]he habeas court must make its determination concerning the

 [movant’s] innocence in light of all the evidence[.]” Schlup v. Delo, 513 U.S. 298, 328 (1995). Here,

 Movant stipulated at trial that he was a convicted felon. CR ECF No. [108] at 178–79. And although

 Movant never “actually [went] to state prison, . . . he [] spent four years in Palm Beach County Jail.”

 Apr. 27, 2018 Sentencing Hr’g Tr., CR ECF No. [103] at 26. Thus, in light of all the evidence,

 Movant cannot show that he did not know he was a felon in September 2016. See United States v.

 Moore, 954 F.3d 1322, 1337–38 (11th Cir. 2020) (finding appellants’ previous felony convictions

 tended to show appellants knew they were felons).

        The Court next addresses the issue of retroactivity. The Government notes that in In re

 Palacios, 931 F.3d 1314 (11th Cir. 2019), the “Eleventh Circuit determined that Rehaif, does not

 apply retroactively to cases like this on collateral review.” ECF No. [6] at 6. The Government is



                                                       7
Case 9:20-cv-80987-BB Document 7 Entered on FLSD Docket 08/24/2020 Page 8 of 10
                                                                      Case No. 20-80987-CV-BLOOM


 correct. See 931 F.3d at 1315 (“Moreover, even if Rehaif had announced a new rule of constitutional

 law, as Palacios concedes in his application, it was not made retroactive to cases on collateral review

 by the Supreme Court.” (citation omitted)).

        Regarding evidence of Movant’s felony status, the Court need not address this argument at

 length. As discussed above, Defendant stipulated that he had previously been convicted of a felony

 offense. See CR ECF No. [108] at 178–79.

        Any remaining contentions, including Movant’s claim under the Eighth Amendment, are

 wholly conclusory and, therefore insufficient for relief under section 2255 or Strickland v.

 Washington, 466 U.S. 668 (1984). See Borden v. Allen, 646 F.3d 785, 810 (11th Cir. 2011) (section

 2255 movant’s allegations must satisfy the “heightened pleading requirement[s]” under Rule 2 of

 the Federal Rules Governing § 2255 Proceedings); Wilson v. United States, 962 F.2d 996, 998 (11th

 Cir. 1992) (per curiam) (“Conclusory allegations of ineffective assistance are insufficient.” (citation

 omitted)).

        B. Evidentiary hearing

        Movant is not entitled to an evidentiary hearing. “[T]he motion and the files and records of

 the case conclusively show that [movant] is entitled to no relief[.]” See 28 U.S.C. § 2255(b).

        C. Certificate of appealability

        “The district court must issue or deny a certificate of appealability when it enters a final order

 adverse to the applicant.” Rule 11(a), Rules Governing § 2255 Proceedings. “If the court denies a

 certificate, a party may not appeal the denial but may seek a certificate from the court of appeals

 under Federal Rule of Appellate Procedure 22.” Id. “A timely notice of appeal must be filed even if

 the district court issues a certificate of appealability.” Rule 11(b), Rules Governing § 2255

 Proceedings.



                                                    8
Case 9:20-cv-80987-BB Document 7 Entered on FLSD Docket 08/24/2020 Page 9 of 10
                                                                     Case No. 20-80987-CV-BLOOM


           “A certificate of appealability may issue . . . only if the applicant has made a substantial

 showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a district court rejects

 a petitioner’s constitutional claims on the merits, “[t]he petitioner must demonstrate that reasonable

 jurists would find the district court’s assessment of the constitutional claims debatable or wrong.”

 Slack v. McDaniel, 529 U.S. 473, 484 (2000). “When the district court denies a habeas petition on

 procedural grounds without reaching the prisoner’s underlying constitutional claim, a [certificate of

 appealability] should issue when the prisoner shows . . . that jurists of reason would find it debatable

 whether the petition states a valid claim of the denial of a constitutional right and that jurists of

 reason would find it debatable whether the district court was correct in its procedural ruling.” Id.

 Upon consideration of the record as a whole, the Court concludes that no certificate of appealability

 shall issue.

     IV.        CONCLUSION

           Accordingly, it is ORDERED AND ADJUDGED as follows:

                1. The Motion, ECF No. [1], is DENIED.

                2. No certificate of appealability shall issue.

                3. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

                   all pending motions are DENIED AS MOOT, and all deadlines are

                   TERMINATED.

                4. The Clerk of Court is directed to CLOSE this case.




                                                       9
Case 9:20-cv-80987-BB Document 7 Entered on FLSD Docket 08/24/2020 Page 10 of 10
                                                          Case No. 20-80987-CV-BLOOM


         DONE AND ORDERED in Chambers at Miami, Florida, on August 24, 2020.




                                                 _________________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE
  Copies to: Counsel of Record


  Willie Justin Dawkins
  16254-104
  Coleman Medium
  Federal Correctional Institution
  Inmate Mail/Parcels
  Post Office Box 1032
  Coleman, FL 33521
  PRO SE




                                           10
